NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit


                                        2007-1182


                         AMINI INNOVATION CORPORATION,

                                                        Plaintiff-Appellant,

                                             v.


                  ANTHONY CALIFORNIA, INC. and JAMES CHANG,

                                                        Defendants-Appellees.



        Mark D. Nielsen, Cislo & Thomas LLP, of Santa Monica, California, argued for
plaintiff-appellant. With him on the brief were Daniel M. Cislo and Kelly W.
Cunningham.

       Edward F. O’Connor, O’Connor Christensen & McLaughlin, Trial Division of The
Eclipse Group LLP, of Irvine, California, argued for defendants-appellees. On the brief
were Thomas T. Chan, Ronald M. St. Marie, and Lisa A. Karczewski, Chan Law Group
LLP, of Los Angeles, California.

Appealed from: United States District Court for the Central District of California

Judge S. James Otero
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                     2007-1182

                       AMINI INNOVATION CORPORATION,

                                                      Plaintiff-Appellant,

                                          v.
                 ANTHONY CALIFORNIA, INC. and JAMES CHANG,
                                                      Defendants-Appellees.




                                  Judgment
ON APPEAL from the       United States District Court for the Central District of
                         California

In CASE NO(S).           03-CV-8749.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam (RADER, Circuit Judge, PLAGER, Senior Circuit Judge and MOORE,
Circuit Judge).


                         AFFIRMED. See Fed. Cir. R. 36.

                                       ENTERED BY ORDER OF THE COURT

DATED: November 13, 2007                /s/ Jan Horbaly
                                       Jan Horbaly, Clerk